ALLOWABILITY NOTICE

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10644247 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Hyun et al. (WO 2013/183851 A) teaches an organic light emitting device comprising an organic layer that comprises a carbazole compound.  Hyun does not disclose embodiments of a carbazole compound specifically having a core structure represented by the claimed Subtype 1a, Subtype 1b, Subtype 2a, Subtype 2b, Subtype 2c, Subtype 3a, Subtype 3b, Subtype 3c, Subtype 3d, Subtype 4a, or Subtype 4b that has a G2 group selected from a biphenyl or a fluorene group, a G1 group that is an aryl group, and A1-A4 groups that are hydrogen, deuterium, aryl, heteroaryl, or combinations thereof.
Additionally, the claimed compounds are considered to be sufficiently commensurate in scope with the inventive examples provided in the declaration under 37 CFR 1.132 filed December 11, 2020 (also see specification as originally filed, Pgs 78-82).  Therefore, compounds within the scope of the instant claims are considered to exhibit superior and unexpectedly deeper LUMO energy levels when compared to similar compounds that fall outside the scope of the instant claims.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782